Title: Abigail Adams to Cotton Tufts, 18 December 1791
From: Adams, Abigail
To: Tufts, Cotton


my dear sir
Philadelphia Decbr 18th 1791
Tis more than two months since I left you yet I have neither written a word to you or heard from you. Since I left Home, I have been much occupied removeing, and living in the city subjects us to company at all times, so much so that I must either be denying myself through the whole day, or appoint one evening in the week as a publick Evening. this I have found to be the most agreeable to those strangers who are daily brought to this place either by buisness or curiosity, and to those who are more imediatly connected as members of the same body with us, & who wish to keep up an intercourse, but are become too numerous to do it in any other way. we have also found it expedient to see company to dinner one day in every week, so that a good House wife as I profess myself to be must be fully occupied. I have had more Health since my return here than for many Months before, and I hope to run away from the Ague in the spring, if congress will rise soon enough, but weighty concerns occupy them, and the important one of Representation has occasiond great discussions of the subject, but no intemperate heat. yet the great fish have a wonderfull appetite for the small fish, and the old dominion Strugles hard for an over balance in the scale. what is surprizing, is to see Some persons helping them, who mean well, but do not seem to apprehend the weight of the Negro Representitives as mr King calls them. the black cattle in the Northern states might as well claim to be represented. one of the southern rep’s observed in debate that if virgina had been fully represented in senate the Question would not have gone as it has (mr Lee is absent). the debates of congress are most misirably given to the publick, as the Members themselves declare. the sad and dreadfull Havock of our Army at the west ward cast a Gloom over us all. some of the best officers who remaind to us after the Peace have fallen here. all our Boston youths who were officers are amongst the slain. a son of col Cobb I have heard much regreeted. in short tis such a stroke as we Scarcly experienced through the whole of the War. not even Bradocks defeat is said to have caused such Slaughter. a poor Gouty infirm General, always unsuckselsfull, a misirable Bandity of undisiplind Troops—an excellent Choir of officers—who I am told went out like Lambs to the Slaughter, having no prospect of conquering— I apprehend much uneasiness will ensue—what is to be done is not yet determind? for Foreign affairs, mr Madisson is to go to France, and a mr pinckny who was an officer from S carolina and lost a Limb in the service, will be Nominated for England he sustains an amiable good character— I presume congress will set Six months if not longer.
with regard to our private affairs, sir mr Adams wishes you to engage mr Loud to make and have ready by spring two sashes for to make windows from my Chamber and two small ones for the chamber over that, and he thinks it would be best to paint the House again. at what season can that be best accomplishd?
I should be obliged to you sir if you could engage a person to procure me two beds at vendue Bolsters & pillows I was obliged to Borrow all last summer. I would chuse they should be of the best kind, and you will think of me for Beaf in the season of it and a cask of Tongues, two of them I should like to lay in as I found them more usefull than large hams—and I should think it best to secure six Barrels more cider than we have. if we live we do not mean to remain here a week after congress rises even tho it should be in Febry 
   in Janry you will receive some interest for me. I wish you would send mrs Cranch 5 cords of wood on my account, but do not let even her know from what quarter it comes. mr Cranchs long sickness must have embarassed them. and there is a widow dawson very old and infirm, be so good as to direct mrs cranch to inquire into her necessities and to lay out two dollors for her in wood or other necessaries— ‡ a mark of that kind in your Letter will inform me that what I request will be Complied with—
I hope you enjoy better Health this winter than in the summer past, and that you will take good care of yourself when the spring approaches. my best regards attend your worthy Family and all other Friends—
yours most / affectionatly
A Adams.
